 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5069 / Fax: (702) 388-5087
 6   John.P.Burns@usdoj.gov

 7   Representing the United States of America

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9

10    UNITED STATES OF AMERICA,                       CASE NO: 2:14-cr-00280-JCM-GWF

11                                Plaintiff,          STIPULATION TO CONTINUE
                                                      REVOCATION HEARING DATE
         vs.
12                                                                (FIFTH REQUEST)
      ANDRE HALL,
13
                                  Defendant.
14
            It is hereby stipulated and agreed, by and between NICHOLAS A. TRUTANICH,
15
     United States Attorney, through PATRICK BURNS, Assistant United States Attorney, and
16
     Assistant Federal Public Defender RAQUEL LAZO, counsel for Defendant ANDRE HALL,
17
     that the revocation hearing in the above-captioned matter, previously scheduled for January
18
     13, 2020, at 10:30 a.m., be vacated and continued to January 23, 2020 at 10:30 a.m.
19          This Stipulation is entered into for the following reasons:

20          1.      The supervised release revocation hearing in this matter is currently set for

21   January 13, 2020 at 10:30 a.m.

            2.      Counsel for the government is currently scheduled to be out of the jurisdiction
22
     for a training on the date set for the revocation hearing.
23
            3.      To ensure continuity of government counsel in this matter, the government
24
          Case 2:14-cr-00280-JCM-GWF Document 366 Filed 01/06/20 Page 2 of 5




1
     requests that the revocation hearing be continued to January 23, 2020 at 10:30 a.m., or such
2    other date as the Court deems appropriate.
3           4.     Defendant is currently in custody, but does not oppose this request.

4           5.     This request is made in good faith and not for purposes of delay.

5
     Dated this 6th day of January, 2020
6                                                     NICHOLAS A. TRUTANICH
                                                      United States Attorney
7

8           //s//                                           //s//
     By: _______________________                      By:____________________
9       RAQUEL LAZO                                      PATRICK BURNS
        Assistant Federal Public Defender               Assistant United States Attorney
10      Counsel for Defendant Andre Hall

11

12

13

14

15

16

17

18

19

20

21

22

23                                             2

24
           Case 2:14-cr-00280-JCM-GWF Document 366 Filed 01/06/20 Page 3 of 5




1                          UNITED STATES DISTRICT COURT
2
                                DISTRICT OF NEVADA

3     UNITED STATES OF AMERICA,
                                                      CASE NO: 2:14-cr-00280-JCM-GWF
4                                Plaintiff,

         vs.                                                      FINDINGS OF FACT
5
      ANDRE HALL,
6
                                 Defendants.
7
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
8
     Court finds that:
9
            1.     The supervised release revocation hearing in this matter is currently set for
10
     January 13, 2020 at 10:30 a.m.
11          2.     Counsel for the government is currently scheduled to be out of the jurisdiction
12   for a training on the date set for the revocation hearing.

13          3.     To ensure continuity of government counsel in this matter, the government

     requests that the revocation hearing be continued to January 23, 2020 at 10:30 a.m.
14
            4.     Defendant is currently in custody, but does not oppose this request.
15
            5.     This is the fifth request for a continuance filed in this matter.
16
            For all of the above-stated reasons, the ends of justice would be served best by a
17
     continuance of the supervised release revocation hearing date.
18   ///

19   ///

20   ///

     ///
21
     ///
22
     ///
23                                               3

24
1
                                            ORDER
2          IT IS ORDERED that the supervised release revocation hearing in United States v.
3    Andre Hall, Case No. 2:14-cr-00280-JCM-GWF, previously scheduled for January 13, 2020 at

4                                               January 23, 2020
     10:30 a.m. is vacated and continued until ________________________     10:30 a.m
                                                                        at ____________.

5
     Dated this ____day
           January      of January, 2020
                    7, 2020.
6

7
                                             By: _______________________
8                                                Hon. James C. Mahan
                                                 United States District Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                           4

24
          Case 2:14-cr-00280-JCM-GWF Document 366 Filed 01/06/20 Page 5 of 5




1                                      Certificate of Service

2          I, Patrick Burns, hereby certify that I am an employee of the United States Department

3    of Justice, and that on this day I served a copy of the following: STIPULATION TO

4    CONTINUE REVOCATION HEARING DATE, upon counsel for all defendants

5    appearing in this matter via the CM/ECF system, by electronically filing said document.

6    Dated: January 6, 2020

7
                         /s/ Patrick Burns
                         PATRICK BURNS
8                        Assistant United States Attorney
                         District of Nevada
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            5

24
